 

Case 2:21-cr-20040-SJM-APP ECF No. 1, PagelD.1 Filed 01/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

ou Case:2:21-cr-20040
Plaintiff, Judge: Murphy, Stephen J.
MJ: Patti, Anthony P.
Filed: 01-27-2021 At 04:34 PM

“VS- INDI USA V IVAN ARMSTRONG (LG)

D-1 IVAN ARMSTRONG,

Defendant.

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
(18 U.S.C. §2119 - Carjacking)

D-1 IVAN ARMSTRONG

That on or about April 3, 2020, in the Eastern District of
Michigan, Southern Division, defendant IVAN ARMSTRONG, with the
intent to cause death or great bodily harm, did intentionally take a
2003 Hyundai Sonata that had been previously shipped in interstate or

foreign commerce from the person or presence of another, and did so by

3
Case 2:21-cr-20040-SJM-APP ECF No. 1, PagelD.2 Filed 01/27/21 Page 2 of 4

   

force, violence and intimidation, all in violation of Title 18, United
States Code, Section 2119.

COUNT TWO

(18 U.S.C. §924(c) - Brandishing a Firearm During and in Relation to a
Crime of Violence)

D-1 IVAN ARMSTRONG

That on or about April 3, 2020, in the Eastern District of
Michigan, Southern Division, defendant [VAN ARMSTRONG did use,
carry and brandish a firearm, during and in relation to the commission
of a crime of violence for which the defendant IVAN ARMSTRONG may
be prosecuted in a court of the United States, that is, Carjacking as

alleged in Count One of this indictment; all in violation of Title 18,

United States Code, Section 924(c)(1)(A).

COUNT THREE
(18 U.S.C. §922(¢)(1) - Felon in possession of a firearm)
D-1 IVAN ARMSTRONG
That on or about April 3, 2020, in the Eastern District of
Michigan, Southern Division, the defendant, IVAN ARMSTRONG,
knowing that he had been convicted of a crime punishable by a term of

imprisonment exceeding one year, a felony offense, did knowingly and
 

 

Case 2:21-cr-20040-SJM-APP ECF No. 1, PagelD.3 Filed 01/27/21 Page 3 of 4

   

unlawfully possess a firearm, to-wit: one Ruger, 9 mm pistol, which was

manufactured outside the State of Michigan and thus traveled in

interstate or foreign commerce, in violation of Title 18, United States

Code, Section 922(g)(1).

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/Jeanine Brunson

JEANINE BRUNSON

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(813) 226-9597

Jeanine. Brunson@usdoj.gov

Dated: January 27, 2021

THIS IS A TRUE BILL.

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

 
 

Case 2:21-cr-20040-SJM-APP ECF No. 1, PagelD.4 Filed 01/27/21 Page 4 of 4

| \

 

. Case:2:21-cr-20040
Criminal Case Cove Judge: Murphy, Stephen J.
Mu: Patti, Anthony P.

Filed: 01.27-2021 At 04:34 PM
NOTE: Itis the responsibility ofthe Assistant U.S. Attorney signing this form to comple ND USA V IVAN ARMSTRONG (LG)

United States District Court
Eastern District of Michigan

 

 

 

 
   

= | Companion Case Number:

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Ll ves No AUSA’s Initials: Ck C-

 

 

 

 

 

Case Title: USA v. IVAN ARMSTRONG

County where offense occurred : Wayne

Check One: Felony LIMisdemeanor ( |Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30148 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
| [_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

January 27, 2021 C other one

Date Jeanine Brunson C) q
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: (313) 226-9597

Fax: (313) 226-2372

E-Mail address: jeanine.brunson@usdoj.gov

Attorney Bar #, P55429

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
5/16
